DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the extension extending out of the body, e.g., 180d is directed to a non-elected species of Fig. 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 21-25, 28 and 29 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelton (8,713,735) or, in the alternative, under 35 U.S.C. 103 as obvious over Pelton in view of Kelsea (564,625).

    PNG
    media_image1.png
    487
    450
    media_image1.png
    Greyscale
Pelton discloses all of the limitations of claim 1, i.e., a multi-tool comprising a body having a top face 101; a bottom face 102; at least one opening compass port 15 extending from the top face to the bottom face Fig. 1, the at least one opening 115 sized and configured to receive a finger of a user at least capable of; an exterior perimeter face Fig. 2 connecting the top face and the bottom face Fig. 1, the perimeter face including a convex portion defined by the area at lead line 101, Fig. 2 spaced from the at least one opening in a first direction RT, the convex portion configured at least capable of meeting the narrative/functional language  to contact a palm of the user; wherein the perimeter face further includes a first concave portion 107, Figs. 2, 10, 11, the first concave portion extending from the top face to the bottom face and adjacent to the convex portion Fig. 1, the first concave portion configured to receive a thumb of the user when the finger is received in the at least one opening at least capable of; wherein the perimeter face further includes a second concave portion 106, Figs. 10, 11 disposed on an opposing side of the body from the first concave portion Fig. 3; and two or more tools 109, 104 formed in the body. The body may be considered as generally circular, since Pelton is teaching away from known credit card format 01:55-60 and for a body configured to fit within a palm for manipulations of provided tools, e.g., 104, thus anticipating the claim. However in the alternative and in order to expedite the prosecution, the tool may be considered meeting the claim, except for disclosing a generally circular body. It is also noted that Applicant admits, in last line of paragraph [0028] that the generally circular body may be of any other suitable shape, thus indicating the non-criticality of this feature. Accordingly Kelsea is utilized. 

    PNG
    media_image2.png
    198
    213
    media_image2.png
    Greyscale
Kelsea teaches a bicycle wrench with multiple tools having a generally circular body Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Pelton with the generally circular as taught by Kelsea to provide a good grip and for ergonomics and comfort. 
Regarding claim 2, PA (prior art, Pelton modified by Kelsea) meets the limitations, i.e., two openings 115, 108, Figs. 2 and 10, Pelton each sized and configured to receive a finger openings at least capable of receiving a correspondingly sized finger.
Regarding claims 4 and 22-24, PA meets the limitations, i.e., second concave portion 107, Fig. 2 spaced from the opening in a transvers LF direction to the first direction; wherein the first 107 and second 106 concave portions are spaced across a midpoint Fig. 2; wherein the second concave portion 106 is configured to receive a second finger of the user at least capable of, Fig. 2, Pelton; wherein the point tip comprises a driving bit wrench 104 replaced with a driver bit, 04:55-57. 
Regarding claim 5, PA meets the limitations, i.e., wherein the tools include a projection 104 with a pointed tip jaws capable of breaking glass.
Regarding claim 6, PA meets the limitations, i.e., wherein the two or more tools include a cutting blade 105 configured at least capble of cutting seatbelts.
Regarding claim 21, PA meets the limitations, i.e., wherein the first concave portion 107 is configured to be operably engaged by a pad of the thumb of the user when the at least one opening 115 is in receipt of the finger of the user at least capble.
Regarding claim 25 and shrouded blade (as in non-withdrawn embodiment of Fig. 1, i.e., projection 124, last line of instant application paragraph [0034], PA meets the limitations, i.e., projection for cutter 105a, Fig. 11.
Regarding new claims 28 and 29, the feature of “consists of two opening” as now recited and as supported by specification as originally filed, does not include opening 134 and recess 124, drive bit 250 storage area or the circular hole at 116. This feature may be met by two openings 115 and 108, which are at least capable of receiving a correspondingly sized fingers Fig. 3, Pelton; wherein the two openings 115, 108 are disposed between the first 107 and second 106 concave portions Fig. 3, Pelton.

Claim 30 is finally rejected under 35 U.S.C. 103 as being unpatentable over Pelton in view of Kelsea and Morgan (10,265,874).

    PNG
    media_image3.png
    304
    410
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (convex portion)] Pelton meets all of the limitations of claim 30, i.e., a multi-tool comprising a body having a top face 101, Fig. 1; a bottom face 102, Fig. 2; at least one opening 111 extending from the top face to the bottom face Fig. 1; an exterior perimeter face connecting the top face and the bottom face Fig. 1, the perimeter face including a convex portion shown here, Fig. 11 at a first lower end of the body; a first concave portion 107, Figs. 10, 11, disposed at a first side of the body RT and adjacent to the convex portion annotated Fig. 11; and a second concave portion 106, Figs. 10, 11 disposed at a second side of the body LF, Fig. 11 opposed to the first side of the body across a mid-portion of the body Fig. 11; a protrusion 104 extending from the perimeter face at a second top end of the body opposed to the first end; a first tool 107a wire stripper Fig. 2A located along the perimeter face between the protrusion 104 and the first concave portion 107; and a second tool 105 located along the perimeter face between the second concave portion 106 and the convex portion below 107 RT of 105, except for disclosing a generally circular body and a pyramidally shaped protrusion. 
Regarding the generally circular body, it is noted that Applicant admits, in last line of paragraph [0028] that the generally circular body may be of any other suitable shape, thus indicating the non-criticality of this feature. Accordingly Kelsea is utilized.

    PNG
    media_image2.png
    198
    213
    media_image2.png
    Greyscale
Kelsea teaches a bicycle wrench with multiple tools having a generally circular body Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Pelton with the generally circular as taught by Kelsea to provide a good grip and for ergonomics and comfort. 
PA (prior art, Pelton modified by Kelsea) meets the claim, except for the protrusion 104 having a pyramidal shape.
Pelton teaches that the spanner 104 may be replaced with or utilized as a screwdriver 04:55-57. 

    PNG
    media_image5.png
    480
    431
    media_image5.png
    Greyscale
Morgan teaches a tungsten carbide tipped probe 40 defining a pyramidal shape tip, Fig. 1 designed to shatter glass and also to function as a Philips screwdriver. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the multifunction prob/bit 40 as taught by Morgan in diversifying the tool. 

Claim 33 is finally  rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 30 above, and further in view of Taggart et al. (6,286,397).

    PNG
    media_image6.png
    162
    123
    media_image6.png
    Greyscale
PA (prior art, Pelton modified by Kelsea and Morgan) as applied to claim 30, meets the limitations of claim 31, except for the second tool to comprise a wrench.
 Taggart teaches a multi-purpose tool, wherein a wrench 16 with a curved cutout so that the wrench may be used as cap lifter for a bottle cap 05:59-63, Fig. 3 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the multifunctional wrench/bottle cap opener as taught by Taggart et al. in diversifying the tool. 

Allowable Subject Matter
Claim 26 is allowed
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495. The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 1, 2022						Primary Examiner, Art Unit 3723